Title: From Thomas Jefferson to Louis Hue Girardin, 19 December 1823
From: Jefferson, Thomas
To: Girardin, Louis Hue


                        Dear Sir
                        
                            Monticello
                            Dec. 19. 23.
                        
                    Your letter of the 6th came but lately to hand. I cheerfully comply with the request it conveyed of writing to the President on the subject of the Librarian’s office. I accordingly inclose a letter to him, stating truths to which I bear witness ever with pleasure; & I shall be the happier if the position should befriend the publication of the rest of your history.Our University is going on well, gathering popularity rapidly, & high hopes are entertained, from the character of the present legislature, that they will take measures for bringing it soon into operation.With my best wishes for your success in obtaining from the President of the US. the office in the Capitol which is the object of your desire, accept the assurance of my great esteem & respect.
                        Th: Jefferson
                    